3 So.3d 433 (2009)
David TRISTRAM, Appellant,
v.
STATE of Florida, Appellee.
No. 4D09-313.
District Court of Appeal of Florida, Fourth District.
February 20, 2009.
Benjamin S. Waxman and Alan S. Ross of Robbins, Tunkey, Ross, Amsel, Raben & Waxman, P.A., Miami, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Mark J. Hamel, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
David Tristram appeals an order summarily denying his rule 3.850 motion for postconviction relief. Having granted his *434 request for expedited review, we reverse and remand. The trial court should have afforded Tristram the opportunity to amend his motion to allege that the plea in this case alone subjects him to deportation. Spera v. State, 971 So.2d 754 (Fla.2007); Brown v. State, 992 So.2d 915 (Fla. 4th DCA 2008); Forrest v. State, 988 So.2d 38 (Fla. 4th DCA 2008).
Reversed and Remanded for further proceedings.
FARMER, MAY and DAMOORGIAN, JJ., concur.